Citation Nr: 0108039	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-01 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema.



REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho.

In a VA Form 646, Statement of Accredited Representation in 
Appealed Case, dated in August 2000, the veteran's 
representative, in citing the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Brown, 7 Vet. 
App. 439 (1995), appears to raise the issue of entitlement to 
service connection for a depressive disorder as secondary to 
the veteran's service-connected back disability.  As this 
issue of secondary service connection has not been 
adjudicated by the RO, it is referred to the RO for all 
action as appropriate.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, and for the reasons that 
follow, a remand is required.  

In this case, the Board initially observes that review of the 
record indicates the RO denied the veteran's service 
connection claims for hemorrhoids and upper respiratory 
infection as not well grounded.  See rating decision dated in 
April 2000.  

Review of the record shows that the veteran indicated in June 
1990, as shown as part of a VA Form 21-4138, Statement in 
Support of Claim, that he had been awarded Social Security 
Administration (SSA) disability benefits due to the fact that 
he could not work.  He added that "part" of the reason he 
was so disabled as to be unemployable was due to his service-
connected back disability.  Additionally, as noted as part of 
a VA PTSD examination dated in June 2000, the veteran claimed 
that some of his income stemmed from the receipt of SSA 
disability.  The Court has held that where there is notice of 
medical evidence associated with a SSA disability claim VA 
has a duty to acquire a copy of that decision and the 
supporting medical documents.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  As records obtained from SSA may 
prove beneficial to one or more of the veteran's current 
claims, an attempt should be made to obtain such records.

Review of the veteran's service medical records shows that at 
the time of enlistment examination in December 1959, "pes 
planus, 3 [degree], asymptomatic, class 2" was diagnosed.  
Service records also show that the veteran participated in 
parachute jumps during service.  In addition, at the time of 
his pre-separation examination in September 1962, "pes 
planus 3 [degree], mild, no bulging or rotating" was noted.  
It was also noted that the veteran's mild pes planus was not 
disabling, and that no complications nor sequela was detected 
at separation.  Also, in September 1962, the veteran 
complained of having experienced foot trouble.  

The veteran's representative, as part of a VA Form 646, dated 
in August 2000, in referring to the above-mentioned service 
medical records, argues that the veteran's preexisting 
condition essentially was aggravated beyond the normal 
progression as a result of his military service.  

The veteran was afforded a VA examination in June 2000, at 
which time bilateral pes planus was diagnosed.  However, 
review of the examination report does not show that the 
examiner supplied a medical opinion as to aggravation.  As 
such, pursuant to this remand, such a medical opinion should 
be sought.  

Concerning his claimed hemorrhoid disorder, review of a 
recent VA examination report dated in June 2000 shows that 
the veteran received his primary medical care at the VA 
Medical Center (VAMC) located in Spokane, Washington.  The 
report included a diagnosis of external hemorrhoids.  The 
veteran asserted that he was first diagnosed with hemorrhoids 
in 1962 and that he had undergone two surgical interventions 
for external hemorrhoids, one in the 1970's and one the 
1980's.  

Review of the claims folder shows that the most recent 
treatment record from the VAMC located in Spokane, Washington 
is shown to be dated in July 2000, in the form of a pulmonary 
function analysis report.  

Concerning the veteran's claim for entitlement to service 
connection for PTSD, the Board notes that review of the 
record is shown to include several medical records concerning 
the veteran's claimed PTSD.  These records, both private and 
VA, are shown to contain diagnoses of PTSD.  See PCC 
Ambulatory Encounter Records, dated in 1999.  See also VA 
discharge summary dated in 1988.  

The Board also notes, concerning the veteran's PTSD claim, 
that the veteran has claimed that his PTSD is attributable 
to, essentially, his not being aboard a plane which 
subsequently crashed, killing approximately 28 people a few 
days before July 6, 1961.  He noted that he was not aboard 
the plane as he had recently incurred an injury relating to a 
parachute jump, but that a close friend of his, Jim Maples, 
died in the crash.  See letter received by RO in February 
1999.  The RO sought to verify his claimed stressors in April 
1999.  See letter to U.S. Armed Forces Service Center for the 
Research of Unit Records (USASCRUR).  The letter also noted 
that the claimed incident took place in Enreux, France and 
involved a C130 aircraft crash.  The letter also informed 
USASCRUR that the veteran served with the PAR 7 AR 635-205 
SPN 411, as a supply handler.  Though a response was received 
from USASCRUR in July 2000, which stated that they were 
unable to verify the air crash incident as described by the 
veteran, the Board notes that the RO, as noted as part of a 
July 2000 supplemental statement of the case (SSOC), in 
essence considered the veteran's claimed stressor to be 
verified.  However, review of a recent VA PTSD examination 
shows that the examiner did not find that the veteran 
experienced a stressor which met the criteria for the 
diagnosis of PTSD.  Depressive disorder, not otherwise 
specified was diagnosed.  

Additionally, the Board notes that during the course of this 
appeal the Court in Cohen v. Brown, 10 Vet. App. 128 (1997), 
altered the analysis required in claims for entitlement to 
service connection for PTSD.  Significantly, the Court held 
that VA had adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126. 

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.  

It is noted that the regulatory amendments to 38 C.F.R. 
§§ 4.125 & 4.126, and the incorporation of DSM-IV, may have a 
liberalizing effect in adjudicating a claim for service 
connection for PTSD, particularly when an individual is not a 
combat veteran or is not shown to have "engaged in combat 
with the enemy."  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas, supra, at 313.

Review of the above-mentioned June 2000 VA PTSD examination 
report shows that the veteran claimed that he had seen a 
psychiatrist at the VAMC in Spokane, Washington off and on 
for the past 3 years.  He added that he was currently taking 
a prescribed antidepressant medication.  He also mentioned 
that he had attended some group therapy sessions.  
Additionally, review of a VA Form 21-4138, dated in October 
1999, shows that the veteran claimed to be receiving mental 
health treatment at the VAMC in Spokane, Washington for his 
PTSD on a continuing basis.  It does not appear that an 
attempt to obtain these records has been instituted.  The 
Board is of the opinion that these records should be sought 
to be associated with the evidentiary record.  

Additionally, concerning these, and other (discussed above) 
VA treatment records, the appellant has put VA on notice of 
the existence of evidence.  In view of the possible 
significance of these records, and since they also relate to 
treatment at a VA medical facility, the Board will remand 
this case so that VA medical records may be obtained.  See 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical 
records are in constructive possession of the Secretary and 
the Board, and must be obtained if the material could be 
determinative of the claim).

As for the veteran's claim on appeal regarding entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD) with emphysema, initially characterized by the RO as 
upper respiratory infection, a review of his service medical 
records shows that he was treated in March 1962 for an acute, 
nonspecific upper respiratory disease.  Examination of the 
veteran's lungs and chest was noted to be normal at the time 
of his September 1962 pre-separation examination.  As part of 
a VA Form 21-4138, dated in February 2000, the veteran 
claimed that medical evidence which would show continuity of 
treatment for his claimed respiratory disorder were located 
at the VAMC in Spokane, Washington.  As noted above, it does 
not appear that an attempt has been made to obtain all 
current records from this VA medical facility.  

The most recent medical evidence of record is shown to 
consist of a pulmonary function test report dated in August 
2000.  The report indicated that the veteran had a moderate 
obstructive lung defect, suggestive of emphysema.  
Additionally, a VA discharge summary dated in October 1998 
shows that the veteran was diagnosed as having COPD.  

Additionally, while review of the claims folder shows that 
the veteran has been recently afforded examinations 
concerning his claimed issues of pes planus, hemorrhoids, and 
PTSD, the record does not show that the veteran has been 
afforded a VA examination concerning his claimed 
COPD/emphysema.  Such an examination should be afforded the 
veteran pursuant to this remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of treatment 
received for pes planus, hemorrhoids, 
PTSD, and COPD/emphysema since the time 
of his 1962 service separation and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2.  The RO should attempt to obtain 
records of all medical treatment 
associated with treatment afforded the 
veteran from the VA medical facility in 
Spokane, Washington.  In the event 
treatment records from this facility are 
not, for any reason, available, the RO 
should request that the VAMC provide 
written notification as to the reason 
such requested records are in fact 
unavailable.  Such notification should 
thereafter be associated with the 
veteran's claims folder.  All such 
records obtained, which are not already 
so associated with the veteran's claims 
folder, should be associated therein.  

3.  The RO should obtain from the SSA the 
records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.  All 
records obtained should be added to the 
claims folder.

4.  A VA examination by an appropriate 
specialist should be conducted to 
determine the nature and severity of the 
veteran's pes planus.  All indicated 
tests should be conducted.  The claims 
folder and a copy of this Remand, as well 
as all additional medical records 
associated with the evidentiary record as 
a result of this remand, should be 
furnished to the examiner for review in 
conjunction with the examination.  
Following the examination and in 
conjunction with a review of the claims 
folder, it is requested that the examiner 
render an opinion as to whether it is at 
least as likely as not that the 
preservice pes planus underwent a chronic 
increase in severity beyond normal 
progression during the veteran's period 
of military service.  A complete 
rationale for any opinions expressed 
should be included in the examination 
report.  

5.  Thereafter, if possible, the 
veteran's claims folder, to include all 
evidence subsequently associated therein 
pursuant to this Remand, should be 
reviewed by the VA physician who 
conducted the above-discussed June 2000 
VA examination at which time external 
hemorrhoids was diagnosed.  The physician 
should be requested to render an opinion 
as to whether it is as likely as not that 
the veteran's external hemorrhoids 
disorder, diagnosed in June 2000, is 
related to the veteran's period of 
service. 

In the event that this physician is 
unavailable, the veteran should be 
examined by an appropriate specialist in 
order to ascertain whether hemorrhoids 
are currently manifested.  If so, the 
examiner, following his review of the 
complete medical record (to include the 
veteran's service medical records), 
should be requested to render an opinion 
as to whether it is as likely as not that 
the veteran's presently manifested 
hemorrhoids disorder is related to the 
veteran's period of service. 

6.  Thereafter, if possible, the 
veteran's claims folder, to include all 
evidence subsequently associated therein 
pursuant to this Remand, should be 
reviewed by the VA physician who 
conducted the above-discussed June 2000 
VA PTSD examination.  Following his 
review of the complete evidentiary 
record, the physician should be requested 
to provide an opinion as to whether or 
not the veteran has an acquired 
psychiatric disorder, to include PTSD, 
related to active service.  The examiner 
should be informed as to which stressor 
or stressors have been verified.  The 
examiner should indicate whether the 
diagnostic criteria to support a 
diagnosis of PTSD have been satisfied.  
The examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The examiner should utilize 
the Fourth edition of the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in arriving at diagnoses and 
enumerating the specific diagnostic 
criteria satisfied and the specific 
findings meeting the criteria for any 
disorder found.  If PTSD is diagnosed, 
the stressor supporting the diagnosis 
must be identified, including the 
evidence documenting the stressor.  If 
the examiner finds that PTSD is related 
to stressors other than those claimed to 
have occurred in service, it should be so 
noted and explained.  If PTSD is 
diagnosed, the examiner should specify 
what symptoms are related to PTSD as 
opposed to any other psychiatric 
disorders.  The claims folder and a copy 
of this Remand must be made available to 
and reviewed by the examiner prior to 
conduction and completion of the 
examination.

7.  A VA examination by a specialist in 
respiratory disorders should be performed 
in order to determine the nature, 
severity, and etiology of any lung and/or 
pulmonary disorder.  All tests indicated, 
to include X-rays, are to be conducted at 
this time.  If a diagnosis of a lung 
and/or pulmonary disorder is made, it is 
requested that the examiner render an 
opinion as to whether it is at least 
likely as not that the disorder(s) is 
related to active service, to include the 
inservice March 1962 treatment for acute, 
nonspecific upper respiratory disease.  
The claims folder and a copy of this 
Remand must be made available to and 
thoroughly reviewed by the examiner prior 
to the examination.  A complete rationale 
for any opinion expressed should be 
included in the examination report.

8.  The RO is requested to notify the 
veteran of 38 C.F.R. § 3.655 (2000) as it 
relates to the failure to report for a VA 
examination.

9.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

11.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should review the 
record and re-adjudicate the issue on 
appeal.

If any benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examination may 
adversely affect his claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


